Phipps, Judge.
In Ga. Dept. of Juvenile Justice v. Cummings,1 we reversed the superior court’s denial of a motion to dismiss a complaint filed by *391Carlise Cummings against the Georgia Department of Juvenile Justice. In Cummings v. Ga. Dept. of Juvenile Justice,2 the Supreme Court of Georgia reversed our decision and held that the complaint should not have been dismissed. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the superior court is affirmed.
Decided January 30, 2008.
ThurbertE. Baker, Attorney General, KathleenM. Pacious, Deputy Attorney General, Loretta L. Pinkston, Rebecca S. Adams, Assistant Attorneys General, for appellant.
Gary O. Bruce, for appellee.

Judgment affirmed.


Smith, P. J., and Ruffin, J., concur.


 281 Ga. App. 897 (637 SE2d 441) (2006).


 282 Ga. 822 (653 SE2d 729) (2007).